

 
Exhibit 10.2



SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
This sets forth the Supplemental Retirement Plan Agreement made effective as of
October 18, 2013 between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation
and registered bank holding company, and COMMUNITY BANK, N.A., a national
banking association, both having offices located in Dewitt, New York
(collectively, the “Employer”), and (ii) BRIAN D. DONAHUE, an individual
currently residing at Olean, New York (“Employee”).
 
RECITALS
 
A.          Employer maintains the Community Bank System, Inc. Pension Plan, as
may be amended from time to time (“Pension Plan").
B.           Employee is a participant in the Pension Plan and is covered by the
Pension Plan’s “traditional” benefit formula.
C.           Employer wishes to provide Employee with a supplemental retirement
benefit that (among other things) is based (in part) upon the Pension Plan’s
current “traditional” benefit formula, takes into account all of Employee’s
years of service and all of Employee’s compensation, and disregards the maximum
benefit limitations imposed on the Pension Plan by Internal Revenue Code Section
415.
 
TERMS
 
                           IN CONSIDERATION of the premises and mutual
agreements and covenants contained herein, and other good and valuable
consideration, the parties agree as follows:
 
1.           Supplemental Retirement Benefit.
(a)           Subject to the minimum benefit provisions in paragraph 2, Employer
shall pay Employee an annual supplemental retirement benefit equal to the excess
(if any) of:  (i) the annual benefit that Employee would have earned pursuant to
the “traditional” formula set forth in Article V of Pension Plan (as in effect
on January 1, 2013), if all of the modifications described in paragraph 1(b)
below are applied in calculating such “traditional” benefit; minus (ii) subject
to the limitation described in paragraph 1(c) below, the annual benefit actually
payable to Employee pursuant to the Pension Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)          For purposes of calculating the annual benefit described in clause
(i) of paragraph 1(a), the following modifications shall be applied
(notwithstanding any contrary term or provision of the Pension Plan):
 
(i)
any future freeze or termination of the Pension Plan, and any amendment, freeze
or termination of the “traditional” formula set forth in Article V of the
Pension Plan (as in effect on January 1, 2013), shall be disregarded;

 
(ii)
Employee’s compensation (used for benefit accrual purposes) shall include any
voluntary elective deferrals that Employee elects to make to the Deferred
Compensation Plan for Certain Executive Employees of Community Bank System,
Inc.;

 
(iii)
the compensation limit imposed by Internal Revenue Code Section 401(a)(17) shall
be disregarded;

 
(iv)
the maximum benefit limit imposed by Internal Revenue Code Section 415 shall be
disregarded; and

 
(v)
all of Employee’s years of service with Employer shall be taken into account.

(c)           For the purposes of clause (ii) of paragraph 1(a), Employee’s
actual Pension Plan benefit will be Employee’s accrued benefit under the Pension
Plan, determined without regard to the portion of Employee’s accrued Pension
Plan benefit that is attributable to amounts previously accumulated by or on
behalf of Employee pursuant to the Deferred Compensation Plan for Certain
Executive Employees of Community Bank System, Inc.  Such accrued benefit shall
be expressed in the form of a single life annuity for Employee’s life beginning
at age 65 and determined as of the date Employee begins to receive the
supplemental retirement plan benefit (but without regard to whether payments of
the Pension Plan benefit have commenced).  However, in the event payments of the
supplemental retirement benefit commence before payments of Employee’s Pension
Plan benefit commence, the supplemental retirement benefit shall be adjusted (if
necessary) prospectively to reflect any difference between the Pension Plan
benefit calculated pursuant to clause (ii) of paragraph 1(a) at the time
payments of the supplemental retirement benefit commence and the Pension Plan
benefit calculated pursuant to clause (ii) of paragraph 1(a) at the time
payments of Employee’s Pension Plan benefit commence.
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Minimum Supplemental Benefit.
(a)           Employee’s annual supplemental retirement benefit payable pursuant
to this Agreement shall not be less than the product of (i) 2.5 percent, times
(ii) Employee’s years of service with Employer, times (iii) Employee’s final
average compensation, with the product of (i) times (ii) times (iii) reduced by
Employee’s other retirement benefits.  (The terms “years of service,” “final
average compensation,” and “other retirement benefits” are defined
below.)  Subject to the adjustments described in paragraph 3, the benefit
described in this paragraph 2(a) initially shall be expressed as a single life
annuity (payable for Employee’s life) commencing as of the date determined
pursuant to paragraph 3.
(b)           For purposes of paragraph 2(a), “years of service with Employer”
shall be credited to Employee in the same manner as years of service are
credited to Employee under the Pension Plan, provided that no more than 20 years
of service will be taken into account under clause (ii) of paragraph 2(a).
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           For purposes of paragraph 2(a), Employee’s “final average
compensation” shall be the annual average of Employee’s Base Salary (as defined
in the then current or last effective Employment Agreement between Employee and
Employer) and cash incentive payments awarded during the five consecutive
calendar years preceding the calendar year of Employee’s termination.  In no
event will “final average compensation” take into account any lump sum payment
made to Employee in connection with a “Change of Control” (as that term is
defined in the then current or last effective Employment Agreement between
Employee and Employer).
(d)           For purposes of paragraph 2(a), Employee’s “other retirement
benefits” shall mean the sum of
 
(i)
the annual benefit earned by Employee pursuant to the Pension Plan (disregarding
any supplemental account balance in the Pension Plan to the extent such account
balance is attributable to Employee’s elective deferrals to the Deferred
Compensation Plan for Certain Executive Employees of Community Bank System,
Inc.), plus

 
(ii)
the annual benefit that could be provided by Employer contributions (other than
elective deferrals) made on Employee’s behalf under (A) the Community Bank
System, Inc. 401(k) Employee Stock Ownership Plan, and (B) the Deferred
Compensation Plan for Certain Executive Employees of Community Bank System,
Inc., adjusted to reflect actual earnings, losses and expenses credited to and
charged against such Employer contributions, if such contributions (as adjusted)
were converted to a single life annuity benefit payable commencing as of the
last day of the calendar quarter immediately preceding the date benefit payments
begin under this Agreement, using the factors applied to determine actuarial
equivalents under the Pension Plan as of such date.

 
 
4

--------------------------------------------------------------------------------

 
 
             For purposes of clause (i) above, Employee’s accrued Pension Plan
benefit shall be expressed in the form of a single life annuity for Employee’s
life beginning at age 65 and determined as of the date Employee begins to
receive the supplemental retirement plan benefit (but without regard to whether
payments of the Pension Plan benefit have commenced).  However, in the event
payments of the supplemental retirement benefit commence before payments of
Employee’s Pension Plan benefit commence, the supplemental retirement benefit
shall be adjusted (if necessary) prospectively to reflect any difference between
the Pension Plan benefit calculated pursuant to clause (i) at the time payments
of the supplemental retirement benefit commence and the Pension Plan benefit
calculated pursuant to clause (i) above at the time payments of Employee’s
Pension Plan benefit commence.
 
3.           Time and Form of Payment.
(a)           The supplemental retirement benefit described in paragraph 1 or
paragraph 2, as applicable, shall be payable in monthly installments commencing
on the first day of the seventh month following Employee’s separation from
service with Employer.
(b)           The supplemental retirement benefit described in paragraph 1 or
paragraph 2, as applicable, shall be paid in the form of a single life annuity
for Employee’s lifetime or, if elected by Employee prior to the date payments
commence, in any form of actuarially equivalent life annuity benefit (using the
factors applied to determine actuarial equivalents under the Pension Plan at the
time payments begin), with Employee’s spouse as survivor annuitant of any
elected joint and survivor annuity.  However, if Employee dies prior to
commencing receipt of payments under this Agreement, Employee’s surviving spouse
shall receive an actuarially reduced 100 percent survivor benefit for such
spouse’s lifetime, determined as if Employee retired on the date described in
3(a) above and immediately commenced receipt of payments (under both this
Agreement and the Pension Plan) in the form of an actuarially equivalent joint
and 100 percent survivor annuity benefit, with Employee’s spouse as survivor
annuitant.  If Employee has no spouse at the time of Employee’s death, no
survivor benefits shall be paid pursuant to this Agreement.  If Employee retires
in good standing from Employer after attaining at least age 62, then any
otherwise applicable early retirement reduction shall be disregarded.  If
Employee’s employment with Employer is involuntarily terminated by Employer for
any reason other than “cause” (as “cause” is defined in the then current or last
effective Employment Agreement between Employee and Employer) before Employee
attains age 62, then Employer shall add (impute) three years to Employee’s then
attained age for purposes of calculating and applying the otherwise applicable
early retirement reduction.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           As provided in paragraph 1(a) and paragraph 2(a), Employee is
entitled to the greater of the two benefits described in those paragraphs.  The
determination of which paragraph produces the greater benefit shall be made as
of the date payments commence pursuant to this Agreement and the applicable
paragraph shall govern all future payments.  The comparison of benefits
described in paragraph 1(a) and paragraph 2(a) shall not apply after the date
payments commence pursuant to this Agreement.
4.           Grantor Trust.  Employer shall establish a “grantor trust” (as that
term is defined in Internal Revenue Code Section 671) to aid it in the
accumulation and payment of the supplemental retirement benefit described in
this Agreement; provided that the trust shall be established with the intention
that the creation and funding of the trust shall not result in the recognition
of gross income by Employee of any amount credited under the trust prior to the
date the amount is paid or made available.  Assets of the trust, and any other
assets set aside by Employer to satisfy its obligations under this Agreement,
shall remain at all times subject to the claims of Employer’s general
creditors.  Employee and his beneficiaries shall not have any rights under this
Agreement that are senior to the claims of general unsecured creditors of
Employer.  Notwithstanding any other term or provision of this Agreement or the
trust, and to the extent consistent with Internal Revenue Code Section 409A and
this Agreement, within ten business days following Employee’s termination of
employment with Employer due to Employee’s retirement, disability or death, or,
if earlier, immediately prior to the effective date of a “Change of Control” (as
defined in current or last effective Employment Agreement between Employee and
Employer), Employer shall fully fund the trust (using the same actuarial
assumptions used to establish funding in the Pension Plan) for all benefits
earned pursuant to this Agreement through the date of Employee’s termination of
employment or the effective date of the Change of Control, as applicable.
 
 
6

--------------------------------------------------------------------------------

 
 
5.           Construction and Severability.  The invalidity of any one or more
provisions of this Agreement or any part thereof, all of which are inserted
conditionally upon their being valid in law, shall not affect the validity of
any other provisions to this Agreement; and in the event that one or more
provisions contained herein shall be invalid, as determined by a court of
competent jurisdiction, this instrument shall be construed as if such invalid
provisions had not been inserted.  This Agreement shall be interpreted and
applied in all circumstances in a manner that is consistent with the intent of
the parties that amounts earned and payable pursuant to this Agreement shall not
be subject to the premature income recognition or adverse tax provisions of
Internal Revenue Code Section 409A.
6.           Governing Law.  This Agreement was executed and delivered in the
State of New York and shall be construed and governed in accordance with the
laws of the State of New York.
7.           Assignability and Successors.  The right to receive the
supplemental retirement benefit described in this Agreement shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance, nor subject to attachment, garnishment, levy, execution or other
legal or equitable process for the debts, contracts or liabilities of Employee
or his beneficiaries.  However, this Agreement shall be binding upon and shall
inure to the benefit of the successor of Employer through merger or corporate
reorganization.
 
 
7

--------------------------------------------------------------------------------

 
 
8.           Miscellaneous.  This Agreement constitutes the entire understanding
and agreement between the parties with respect to the subject matter hereof and
shall supersede all prior understandings and agreements.  This Agreement cannot
be amended, modified, or supplemented in any respect, except by a subsequent
written agreement entered into by the parties.
9.           Counterparts.  This Agreement may be executed in counterparts (each
of which need not be executed by each of the parties), which together shall
constitute one and the same instrument.
10.         Jurisdiction and Venue.  The jurisdiction of any proceeding between
the parties arising out of, or with respect to, this Agreement shall be in a
court of competent jurisdiction in New York State, and venue shall be in
Onondaga County.  Each party shall be subject to the personal jurisdiction of
the courts of New York State.
 
The foregoing is established by the following signatures of the parties.
 
 

  COMMUNITY BANK SYSTEM, INC.       By: /s/ Mark E. Tryniski       Its:
President and Chief Executive Officer           COMMUNITY BANK, N.A.       By:
/s/ Mark E. Tryniski         Its: President and Chief Executive Officer        
  /s/ Brian D. Donahue   BRIAN D. DONAHUE

 


 
8

--------------------------------------------------------------------------------

 
